Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed August 20, 2021, has been entered 91 and 93-115 remain pending in the application.  Applicant’s amendments to the claims has overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed May 20, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 91 and 93 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Collinson (US 2016/0120706 A1).
Regarding claim 91, Collinson discloses an apparatus for delivering negative pressure to a plurality of tissue sites (Abstract; para. [0432]; Fig. 7), comprising: 
an envelope (backing layer 2140 para. [0363]; Figs. 3A-C; or backing layer 3410; para. [0380]; Figs. 4A and 4C forming an envelope by being connected to a wound contact layer 3460; para [0381] or wound contact layer 2102; para. [0359] or optional release layer or adhesive layer provided on the wound contact layer 2102; para. [0359]; Figs. 3A-C) comprising a first surface (backing layer 2140 para. [0363]; Figs. 3A-C; or backing layer 3410; para. [0380]; Figs. 4A and 4C) and a second surface (a wound contact layer 3460; para [0381] or wound contact layer 2102; para. [0359] or optional release layer or adhesive layer provided on the wound contact layer 2102; para. [0359]; Figs. 3A-C), the envelope being 
a support layer (absorbent layer 2110 or transmission layer 2105; para. [0363]; Figs. 3A-C) disposed between the first surface and the second surface to form a fluid pathway comprising:
 a central portion having a port in the envelope (hole 750, or port, in central portion of “T” shaped dressing; para. [0433]; Fig. 7); and 
a plurality of distal ends (the ends of the “T” shape of Fig. 7) in fluid communication with the central portion (Abstract states “a trimmable dressing having a main portion or cell in fluid (e.g. gas) communication with additional dressing portions or cells.” Para. [0364] states “The perforations comprise through holes in the wound contact layer 2102 which enable fluid to flow through the layer 2102.”  Para. [0370] teaches a suction port 2150 is preferably attached or sealed to the top of the backing layer 2140; illustrated in Fig. 3A), each of the plurality of distal ends having an aperture in the envelope (Collinson teaches the claim limitation “each of the plurality of distal ends having an aperture in the envelope beginning in para. [0364] that states “The wound contact layer 2102, a layer of the envelope, can be a polyurethane layer or polyethylene layer or other flexible layer which is perforated, for example via a hot pin process, laser ablation process, ultrasound process or in some other way or otherwise made permeable to liquid and gas. The wound contact layer 2102 has a lower 
Regarding claim 93 (as best understood based on the 112 (b) rejection above), dependent from claim 91, Collinson discloses the claim limitation wherein 
the port is located on the first surface (port attachment sites 760; para. [0433]; Fig. 7 illustrates the central portion of the “T” comprising the port attachment site); and 
the aperture of each of the plurality of distal ends is located on the second surface (wound contact layer 3460, 3960; Fig. 4A and 4C; having apertures; para. [0364]).  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 94-95 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson (US 2016/0120706 A1), in view of McDonald (US 2017/0312402 A1).
Regarding claim 94 (as best understood based on the 112 (b) rejection above), dependent from claim 93 (as modified above), Collinson further discloses the claim limitation comprising at least one one-way valve (Collinson is silent) located between the port (port attachment sites 760; para. [0433]; 
However, McDonald teaches chest wound seals including one way valves (valves 160; para. [0054]; Fig. 2).  Paragraph [0005] states “The occlusive dressing further consists of one or more one-way 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a one-way valve in an apparatus for delivering negative pressure to a plurality of tissues sites to selectively allow the exit of unwanted air or liquid from a wound but prevent any ingress of air or liquid into the wound as taught by McDonald.
Regarding claim 95 (as best understood based on the 112 (b) rejection above), dependent from claim 93 (as modified above), Collinson discloses the claim limitation wherein each of the plurality of distal ends but is silent regarding the claim limitation wherein the plurality of distal ends comprises a one-way valve in proximity to the aperture (wound contact layer 3460; para. [0381] describes perforations, or apertures, located at the distal ends) and configured to allow fluid flow from the aperture towards the port (Abstract states “a trimmable dressing having a main portion or cell in fluid (e.g. gas) communication with additional dressing portions or cells.” Para. [0364] states “The perforations comprise through holes in the wound contact layer 2102 which enable fluid to flow through the layer 2102.” Para. [0370] teaches a suction port 2150 is preferably attached or sealed to the top of the backing layer 2140; illustrated in Fig. 3A.).  Collinson is silent regarding the specific claim limitation wherein each of the plurality of distal ends comprises a one-way valve.
However, McDonald teaches chest wound seals including one way valves (valves 160; para. [0054]; Fig. 2).  Paragraph [0005] states “The occlusive dressing further consists of one or more one-way valves which selectively allows exit of unwanted air or liquid from the chest cavity but prevents any ingress of air or liquid.” In addition, Fig. 2 illustrates that the chest wound device 100 comprises a unidirectional valve 160 at each of its distal ends surrounding a centrally located vacuum column 130.
.
Claims 97-112, 114-115 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson (US 2016/0120706 A1), in view of McDonald (US 2017/0312402 A1) as evidenced by Hartwell (US 2017/0143552 A1).
Regarding claim 97 (as best understood based on the 112 (b) rejection above), dependent from claim 95 (as modified above wherein McDonald teaches the use of one-way valves), Collinson teaches the claim limitation wherein the support layer comprises a plurality of supports configured to support the envelope.  Fig 11A of Collinson illustrates a three dimensional microtomographic cross sectional view of a sample of absorbent material, depicting a fibrous composition interspersed with superabsorbent particles (superabsorbent particles; para. [0444] of Collinson; Fig. 11A Collinson; or para. [0096] of Hartwell, Fig. 10A Hartwell).  Fig. 11A of Collinson is a blurry version of Figure 10A of Hartwell.  Figure 10A of Hartwell is provided to clearly show the elements of Collinson and Hartwell.  The plurality of supports include the white looking superabsorbent material (SAP) of the absorbent layer 2110 (support layer), as examples, that are illustrated below.

    PNG
    media_image1.png
    347
    710
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    266
    665
    media_image2.png
    Greyscale

Regarding claim 98 (as best understood based on the 112 (b) rejection above), dependent from claim 97 (as modified above), Collinson discloses the claim limitation wherein the plurality of supports (superabsorbent particles; para. [0444] of Collinson; Fig. 11A Collinson; or para. [0096] of Hartwell, Fig. 10A Hartwell) are substantially co-extensive with the fluid pathway (Abstract states “a trimmable dressing having a main portion or cell in fluid (e.g. gas) communication with additional dressing portions or cells.” Para. [0364] states “The perforations comprise through holes in the wound contact layer 2102 
Regarding claim 99 (as best understood based on the 112 (b) rejection above), dependent from claim 97 (as modified above), Collinson teaches the claim limitation wherein each of the plurality of supports comprises a hollow standoff which is sealed to maintain an internal pressure.  Paragraph [0444] states “FIG. 11A illustrates a three dimensional microtomographic cross sectional view of a sample of absorbent material, depicting a fibrous composition interspersed with superabsorbent particles. The absorbent material may, for example, be any of the materials described in U.S. Patent Pub. No. 2012/308780 (Rottger), titled “Absorbent Structure,” filed May 25, 2012, the contents of which are hereby incorporated by reference in their entirety.”  Paragraphs [0034]-[0035] of Rottger describes properties of superabsorbent particles (SAP) including their swelling pressure and teach each SAP has a specific internal swelling pressure. Specifically, paragraph [0035] states “Preferably the swelling pressure of the SAP for sucking up liquid from the liquid distribution layer into the liquid storage layer is used. Thus, the SAP includes, for example, a swelling pressure in the amount of 6-8 bar, accordingly approximately 80-90 meters water column.”  A SAP is hollow prior to absorbing liquid and is sealed by a fibrous composition as provided in paragraph [0444] of Collinson.
Regarding claim 100 (as best understood based on the 112 (b) rejection above), dependent from claim 97 (as modified above), Collinson discloses the claim limitation wherein: the envelope (backing layer 2140 para. [0363]; Figs. 3A-C; or backing layer 3410; para. [0380]; Figs. 4A and 4C forming an envelope by being connected to a wound contact layer 3460; para [0381] or wound contact layer 2102; para. [0359] or optional release layer or adhesive layer provided on the wound contact layer 2102; para. [0359]; Figs. 3A-C) further comprises a first layer (backing layer 2140 para. [0363]; Figs. 3A-C; or backing layer 3410; para. [0380]; Figs. 4A and 4C) and a second layer (a wound contact layer 3460; para [0381] or wound contact layer 2102; para. [0359] or optional release layer or adhesive layer provided on the 
Regarding claim 101 (as best understood based on the 112 (b) rejection above), dependent from claim 97 (as modified above), Collinson discloses the claim limitation wherein the support layer comprises a spacer layer, and the plurality of supports extend from an inner surface of the spacer layer (as illustrated in annotated Fig. 10A above).  
Regarding claim 102 (as best understood based on the 112 (b) rejection above), dependent from claim 97 (as modified above), wherein the plurality of supports comprises a first plurality of supports and a second plurality of supports; and the first plurality of supports are in stacked relationship with the second plurality of supports (as illustrated in annotated Fig. 10A above).  
Regarding 103 (as best understood based on the 112 (b) rejection above), dependent from claim 97 (as modified above), Collinson discloses the claim limitation wherein: the support layer further comprises a first spacer layer and a second spacer layer; and the plurality of supports comprises a first plurality of supports extending inward from the first spacer layer and a second plurality of supports extending inward from the second spacer layer (as illustrated in annotated Fig. 10A above).  Annotated Fig, 10A illustrates the spacer layers going from left to right of the support material; however, the space layers may also be oriented from front to back of the support material in Fig. 10A.  

Regarding claim 105 (as best understood based on the 112 (b) rejection above), dependent from claim 104 (as modified above), Collinson discloses wherein the fluid pathway (Abstract states “a trimmable dressing having a main portion or cell in fluid (e.g. gas) communication with additional dressing portions or cells.” Para. [0364] states “The perforations comprise through holes in the wound contact layer 2102 which enable fluid to flow through the layer 2102.” Para. [0370] teaches a suction port 2150 is preferably attached or sealed to the top of the backing layer 2140; illustrated in Fig. 3A.) further comprises a port recessed space in fluid communication with the port (port attachment sites 760; para. [0433]; Fig. 7), and the port recessed space is formed by an opening in the first spacer layer.   Annotated Fig. 10A illustrates the spacer layers going from left to right of the support material; however, the space layers may also be oriented from front to back of the support material in Fig. 10A. Looking at Fig. 7, a first spacer layer at the top part of the “T”  (oriented from right to left) may comprise a port (750, 760) and a second spacer layer oriented from the top to the bottom of the T may include a port, or vice versa.
Claim 106 (as best understood based on the 112 (b) rejection above), dependent from claim 105 (as modified above), states “wherein the one-way valve of each of the plurality of distal ends is integral to the second spacer layer”.  As described in above in claim 105, Collinson illustrates multiple spacer layer including a first and second spacer layer.  As mentioned in claim 95, from which this claim is dependent, Collinson is silent regarding the specific claim limitation wherein each of the distal ends comprises a one-way valve.
However, McDonald teaches chest wound seals including one way valves (valves 160; para. [0054]; Fig. 2).  Paragraph [0005] states “The occlusive dressing further consists of one or more one-way 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a one-way valve at each of the distal ends that is integral to the second spacer layer to selectively allow the exit of unwanted air or liquid from a wound while preventing any ingress of air or liquid into the wound as taught by McDonald.
Regarding claim 107 (as best understood based on the 112 (b) rejection above), dependent from claim 95 (as modified above), Collinson discloses the claim limitation wherein the support layer (absorbent layer 2110 or transmission layer 2105; para. [0363]; Figs. 3A-C) comprises a foam delivery manifold (para. [0294] teaches the transmission layer 2105 may be made of foam and para. [0367] teaches the absorbent material may be made of foam).  
Claim 108 (as best understood based on the 112 (b) rejection above, dependent from claim 91 (as modified above), states “wherein the enclosed fluid pathway comprises a primary fluid pathway having two distal ends of the plurality of distal ends.”  Collins implies, but is silent regarding this claim limitation.
Paragraph [0432] is describing the “T” shaped bandage illustrated in Fig. 7 and states “Although the dressing is illustrated as being T-shaped, this is for illustrative purposes only, and the dressing may be a variety of branched shapes. Each branch may comprise one or more cells connected by one or more bridge portions.”  Additional branch shapes include a structure having four branches as illustrated in Fig.18 of the present specification.  Collins teaches that that these dressing embodiments are for improving the versatility of wound dressings for wounds of different shapes and sizes (Abstract).  

Regarding claim 109 (as best understood based on the 112 (b) rejection above), dependent from claim 108 (as modified above), wherein the enclosed fluid pathway further comprises one or more branch fluid pathways, each having one of the plurality of distal ends and a proximal end in fluid communication with the primary fluid pathway.  
Regarding claim 110 (as best understood based on the 112 (b) rejection above), dependent from claim 95 (as modified above), states “further comprising a plurality of release liners (release liner 3480; para. [0380], Figs. 3 and 4) wherein one of the plurality of release liners removably covers each aperture.” Collinson teaches the use or release liners to cover apertures 2104 of the wound contact layers 2102 or 3460, and implies, but is silent regarding the claim limitation “the plurality of release liners”.
Paragraph [0382] states “A release layer 3480 may be removably attached to the underside of the wound contact layer 3460, for example covering the lower adhesive layer, and may be peeled off using flaps 3481. Some embodiments of the release layer 3480 may have a plurality of flaps extending along the length of the layer 3480. Paragraph [0364] states “The wound contact layer 2102 has a lower surface 2101 and an upper surface 2103. The perforations 2104 preferably comprise through holes in the wound contact layer 2102 which enable fluid to flow through the layer 2102. The wound contact layer 2102 helps prevent tissue ingrowth into the other material of the wound dressing. Preferably, the perforations are small enough to meet this requirement while still allowing fluid to flow there through. For example, perforations formed as slits or holes having a size ranging from 0.025 mm to 1.2 mm are 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a plurality of release liners, wherein one of the plurality of release liners removably covers each aperture as taught by Collinson. 
Regarding claim 111 (as best understood based on the 112 (b) rejection above), dependent from claim 110 (as modified above), Collinson discloses the claim limitation wherein each of the plurality of release liners removably seals one of the apertures (para. [0382] and [0364]).  
Regarding claim 112 (as best understood based on the 112 (b) rejection above), dependent from claim 111(as modified above), Collinson discloses wherein each of the plurality of distal ends further comprises adhesive located in proximity to the aperture (wound contact layer with perforations illustrated in Figs 3A-3C; para. [0365] states “Some embodiments of the wound contact layer 2102 may also act as a carrier for an optional lower and upper adhesive layer (not shown).”  Para. [0364] states “The perforations comprise through holes in the wound contact layer 2102 which enable fluid to flow through the layer 2102.”  Consequently, Collinson teaches adhesive located in proximity to the aperture.

.
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson (US 2016/0120706 A1), in view of McDonald (US 2017/0312402 A1) further in view of Locke (US 2015/0320603 A1).
Regarding claim 96 (as best understood base on the 112 (b) rejection above), dependent from claim 95 (as modified above), Collinson discloses the claim limitation having a support layer (absorbent layer 2110 or transmission layer 2105; para. [0363]; Figs. 3A-C) but is silent regarding the claim limitation with the support layer comprises a thermoformed support structure.”  Fig 11A of Collinson illustrates a three dimensional microtomographic cross sectional view of a sample of absorbent material, depicting a fibrous composition interspersed with superabsorbent particles (superabsorbent particles; para. [0444] of Collinson; Fig. 11A Collinson (see annotated Fig. 10A above).  Para. [0294] teaches the transmission layer 2105 may be made of foam and para. [0367] teaches the absorbent material may be made of foam. Locke teaches how to increase the density of foam.
Locke teaches systems, methods, and apparatuses for debriding a tissue site including foam.  Specifically, para. [0060] states “A compressed foam may also be referred to as a felted foam. As with a compressed foam, a felted foam undergoes a thermoforming process to permanently compress the foam to increase the density of the foam. A felted foam may also be compared to other felted foams or compressed foams by comparing the firmness factor of the felted foam to the firmness factor of other compressed or uncompressed foams. Generally a compressed or felted foam may have a firmness factor greater than 1.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a .
Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson (US 2016/0120706 A1), in view of McDonald (US 2017/0312402 A1), further in view of Greener (US 2013/0296816 A1).
Regarding claim 113 (as best understood based on the 112 (b) rejection above), dependent from claim 95 (as modified above), Collinson and McDonald, are silent regarding the claim limitation wherein further a regulator positioned between each of the plurality of distal ends and the central portion, wherein the regulator is configured to step-down pressure.  The use of regulators for maintaining (regulating or adjusting) negative pressure is well known in the art.  Greener teaches negative pressure devices using regulators.  Specifically, para. [0009] states “Pressure regulators can be used to control the communication of pressure between an inlet and an outlet, in order to provide a desired stable pressure level. For example, there exist certain medical applications in which it is desirable to apply a negative pressure to a body location, however the level of negative pressure provided by a vacuum pump may be excessive and a regulator may be used to control the negative pressure communicated to the application site.”  Para. [0010] states, “In International Patent Application, WO 96/11031, a method and apparatus for draining a closed wound employing sub-atmospheric pressure is described. A regulator valve is described that is able to regulate the applied sub-atmospheric, or negative pressure, to the closed wound. The regulator valve is controllable to allow a desired negative pressure to be set by a user.  Para [0011] states, “When used for medical applications, the regulator cannot be reused due to the possibility of contamination by the drained wound fluids, and therefore must be single use. Current regulator valves such as that described in WO 96/11031 are relatively complex and therefore the cost of disposing of the regulator after a single use can be significant.”  Para. [0107] states “An example of a vacuum pressure regulation valve of a type suitable according to certain embodiments of the present 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to position a regulator between the distal ends and the central portion, wherein the regulator is configured to regulate pressure by stepping down pressure as taught by the Greener.  It is well known that a pressure regulator is designed to regulate pressure and that the device or valve may be placed in most locations within a negative pressure circuit.
Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson (US 2016/0120706 A1), in view of McDonald (US 2017/0312402 A1) further in view of Sarangapani (US 2018/0228654 A1).
Regarding claim 114, dependent from claim 95, Collinson discloses the claim limitation wherein the envelope comprises a perforation (Para. [0364] states “The perforations comprise through holes in the wound contact layer 2102 which enable fluid to flow through the layer 2102.”) but is silent regarding the claim limitation of forming a calibrated flow of less than about 5cc/min located in proximity to each of the plurality of distal ends.
However, Sarangapani teaches wound care devices for delivering topical oxygen therapy and negative pressure wound therapy including low flow rates.  Para. [0007] states “The device further may include a mechanical pump which comprises a pump intake fluidly connected to the vacuum port, and a motor for driving the mechanical pump such that the motor drives the mechanical pump to evacuate a gaseous mixture at an ambient temperature ranging from approximately 30° F. to approximately 130° F. approximately 1 cc/min to approximately 2,500 cc/min while maintaining a vacuum at the pump intake. The vacuum may range from approximately 1 mmHg to approximately 680 mmHg.”  Consequently, the claimed flow rate of 5cc/min is within the range of approximately 1 cc/min to approximately 2,500 cc/min.  Para [0074] states “The vacuum generated by the MEA may range from approximately 1 mmHg to approximately 50 mmHg. The reduction in negative pressure applied by the MEA in this mode of therapy may benefit healing processes in the wound by temporarily reducing wound tissue strain.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include an envelope comprising a perforation forming a calibrated flow of less than about 5cc/min located in proximity to each of the distal ends within a negative pressure wound therapy device to benefit the healing processes in the wound by temporarily reducing wound tissue strain as taught by Sarangapani.
Response to Arguments
Applicant's arguments filed August 20, 2021, have been fully considered but they are not persuasive.  Applicant’s amendments to claim 91, and corresponding dependent claim 93, do not overcome Examiner’s 102 rejection because Collinson describes an envelope that is liquid impermeable. The backing layer is the top portion of the liquid impermeable envelope. The layer comprising a wound contact layer and a release layer are the bottom portion of the liquid impermeable envelope.  As described above, the envelope comprises a central portion having a port in the envelope, and each of the plurality of distal ends having an aperture in the envelope.  
Applicant asserts claims 94-115 that are rejected under 103 are patentable because the cited references do not fix the deficiencies raised by Applicant’s claim amendments. Applicant asserts the 
Examiner supplied Fig 10A of Hartwell out of consideration for applicant so applicant may view a clear figure. However, Fig. 11A of Collinson is provided above illustrating the same elements of Fig. 10A of Hartwell.  
Regarding claims 94-113 and 114-115, Applicant asserts the cited references do not make any reference to hollow objects, items being stacked, or items comprising a spacer layer.  Applicant did not provide any evidencing support this assertion.  The term “hollow” is defined as an unfiled space such as a cavity, or a hole, by the Merriam-Webster dictionary.  As stated above, regarding claim 99 and its rejection, the examiner described how superabsorbent particles (SAP) are hollow (having pores or cavities) prior to absorbing water and in the presence of water become filled, like a bucket.  The bucket and the sponge are no longer hollow when filled with water.  In addition, Rottger specifically describes the properties of SAP including swelling pressure.  
The term “stack” is defined as a pile of things arranged one on top another, by Cambridge Dictionary.  As stated above, regarding claim 102, the supports are stacked, or form piles, having one support on top of another as illustrated in annotated Fig. 10A or Fig. 11A above.
As illustrated in Fig. 3B of the present application, a spacer layer 375 is simply a space around a support 365. As stated above, regarding claim 101, space is located around the supports as illustrated in annotated Fig. 10A or Fig. 11A of Collinson.   As stated earlier, Applicant has not provided evidence for the above assertions and thus applicant’s arguments are non-persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781